 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6
                                        OAKLAND DIVISION
 7

 8
     ANNE TRICKEY,                                       Case No: C 19-00583 SBA
 9
                   Plaintiff,                            ORDER DISMISSING ACTION
10                                                       WITHOUT PREJUDICE FOR
           vs.                                           FAILURE TO PAY FILING FEE
11
     ANN TREBOUX,
12
                   Defendant.
13

14          On February 1, 2019, Plaintiff Anne Trickey (“Plaintiff”) filed a pro se Complaint,
15   Dkt. 1, along with an Application to Proceed in Forma Pauperis (“IFP”), Dkt. 2. On
16   February 5, 2019, an order issued denying the application to proceed IFP and directing
17   Plaintiff to pay the filing fee of $400 by no later than March 5, 2019. Dkt. 5. Plaintiff was
18   warned that the failure to pay the filing fee by that date would result in the dismissal of the
19   action without prejudice. Id. Plaintiff has not paid the filing fee. Accordingly,
20          IT IS HEREBY ORDERED THAT the instant action is DISMISSED without
21   prejudice to Plaintiff’s ability to refile the action through a paid complaint. The Clerk shall
22   terminate all pending matters and close the file.
23          IT IS SO ORDERED.
24   Dated: 3/20/2019                                    ______________________________
                                                         SAUNDRA BROWN ARMSTRONG
25
                                                         Senior United States District Judge
26

27

28
